Citation Nr: 0807815	
Decision Date: 03/07/08    Archive Date: 03/17/08	

DOCKET NO.  05-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an effective date earlier than 1 March 2004 
for increased compensation benefits for a dependant spouse.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1964 to 
July 1966.  For service in the Republic of Vietnam, the 
veteran was awarded the Air Medal, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The case is now ready for appellate 
review.  



FINDINGS OF FACT

1.  In August 1998, the veteran was informed that his 
existing 100 percent evaluation for service-connected 
disability would be reduced to noncompensable effective in 
November 1998, and that reduction included termination of 
additional compensation paid to the veteran for a dependent 
spouse.

2.  In November 2002, the veteran was notified that service-
connected disability would be increased from noncompensable 
to 100 percent, effective from September 2002, and he was 
also notified that veterans in receipt of compensation of 
30 percent or more might be entitled to an additional 
allowance for dependents, but for this additional allowance 
to be awarded it was necessary that he complete, sign, and 
return a VA Declaration of Status of Dependents, which if 
received within one year from the date of notification would 
be made payable from the same effective date of the increase 
of compensation, otherwise benefits would only be paid from 
the date of actual receipt of notice of dependents.

3.  The veteran did not return the VA Declaration of Status 
of Dependents form within one year of the November 2002 
notice; it was received in February 2004.  




CONCLUSION OF LAW

An effective date earlier than 1 March 2004 for the payment 
of additional VA compensation on account of a dependent 
spouse is not warranted.  38 U.S.C.A. §§ 5110(f), 5111(a) 
(West 2002); 38 C.F.R. § 3.401(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA is arguably applicable to the 
veteran's claim.  The RO did not provide VCAA notice to the 
veteran until the time of its February 2007 Supplemental 
Statement of the Case.  However, VA is not required to 
provide assistance to claimants under VCAA if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103(a)(2).  In this 
case, the outcome of the appeal is strictly governed by the 
proper application of the governing laws and regulations to 
the known and established facts.  The outcome of the appeal 
is determined as a matter of law, and no amount of notice or 
assistance could result in a different determination.  

An award of additional compensation on account of a 
dependent, based upon the establishment of a disability 
rating in the percentage evaluation specified by law 
(30 percent) for the purpose, shall be payable from the 
effective date of such rating; but only if proof of 
dependency is received within one year from the date of 
notification of such rating action.  38 U.S.C.A. § 5110(f).  

Payment of additional compensation for a dependent shall be 
effective on the latest of the following dates:  (1) date of 
claim, which means the date of the veteran's marriage, if 
evidence of the event is received within one year of the 
event, otherwise the effective date shall be date noticed is 
received of the dependent's existence, if the evidence is 
received within one year of VA's request, (2) date dependency 
arises, or (3) the effective date of the qualifying 
disability rating, provided evidence of dependency is 
received within one year of notification of such rating 
action.  38 C.F.R. § 3.401(b).  

Notwithstanding § 5110 of this title or any other provision 
of law, payment of monetary benefits based upon an award or 
an increased award of compensation may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective under § 5110 of this title 
or other provision of law.  38 U.S.C.A. § 5111(a).  

Analysis:  The facts in this case are clear.  In a May 1997 
rating decision, the veteran was notified of an award of a 
100 percent evaluation for service-connected prostate 
carcinoma.  Based upon proper and timely evidence on file, 
the notification also informed him that VA would pay him an 
additional benefit for his spouse.  It also informed him that 
his son was over age 18, and before any additional benefit 
for him could be paid, it was necessary that he complete 
particular forms establishing his son's education 
qualification, if any.  This notice also informed him that it 
was his responsibility to immediately notify VA if there was 
any change in status of his dependents.  

An August 1998 rating decision notified the veteran that his 
100 percent evaluation for service-connected disability was 
being reduced to noncompensable, effective prospectively in 
November 1998.  A non-compensable evaluation does not include 
any extra benefit for dependants.  

In a November 2002 rating decision, VA notified the veteran 
that his VA disability compensation was being increased to 
100 percent, effective from September 1999.  This 
notification also informed him that veteran's in receipt of 
compensation at 30 percent or more might be entitled to an 
additional allowance for dependents, but before such 
allowance could be made, it was necessary for the veteran to 
complete, sign and return a VA Declaration of Status of 
Dependents form.  He was specifically notified that VA must 
receive this form within one year from the date of the 
notification of increase in compensation to protect the 
earliest possible effective date.  "Otherwise, benefits can 
only be paid from the date we received the evidence."  

The veteran did not return the VA Declaration of Status of 
Dependents with respect to his dependent spouse until 
February 2004.  When he was notified that the effective date 
for payment of additional compensation on the basis of a 
dependent spouse would be 1 March 2004, he disagreed and 
initiated this appeal.  

When he submitted the VA Declaration of Status of Dependents 
form in February 2004, he appended a note indicating that he 
did not receive a dependent form in the past and requested 
that payment be made retroactive to the effective date of his 
most recent award of disability compensation benefits.  In 
his June 2004 notice of disagreement, he did not argue that 
he had not received the proper form, but that his marital 
status had never changed at any time so he "SAW NO NEED TO 
CLAIM NEW DEPENDENTS ON THE FORM 686."  In his September 2005 
Substantive Appeal, the veteran wrote that he had no idea 
that his wife had been taken off his compensation when it was 
reduced and did not realize that dependents needed to be 
added again when his compensation was increased.  

The veteran's arguments in support of his claim for an 
earlier effective date are without merit.  When his VA 
compensation was reduced from 100 percent to noncompensable, 
there obviously remained no additional monthly compensation 
check payable to him on the basis of a dependent spouse.  
When he was notified that his evaluation had again been 
increased to 100 percent he was specifically and 
unequivocally notified that he might be entitled to 
additional compensation benefits for dependents, but that he 
could only obtain such additional compensation upon 
completion of the proper VA form, and further, that the 
effective date of such additional compensation would be made 
payable from the effective date of the increase in 
compensation only if the proper form was returned within one 
year, otherwise benefits would only be paid from the date the 
evidence (form) was received.  

Although the veteran initially argued that he did not receive 
such form for additional dependent compensation, he did not 
continue that argument in his Notice of Disagreement and 
Substantive Appeal.  There is in fact within the body of 
Veterans Administrative Law, a presumption of regulatory to 
the effect that the official acts of public officers are 
presumed to have been properly discharged in the absence of 
clear evidence to the contrary, which is required to rebut 
the presumption of regularity.  In Mindenhall v. Brown, 
7 Vet. App. 271 (1994), the US Court of Appeals for Veterans 
Claims (Court) applied the presumption of regularity to 
procedures at the RO level, such as in the case at present.  
Assertions by an appellant, standing alone, is not the type 
of "clear evidence to the contrary" which was sufficient to 
rebut the presumption of regularity in RO operations.  Id., 
at 274.  The November 2002 notice of compensation increase 
included a list of enclosures, including a VA Form 21-686c, 
Declaration of Status of Dependants.  In the absence of clear 
evidence to the contrary, the veteran is presumed to have 
received this enclosure.  

As pointed out by the RO in its most recent Supplement 
Statement of the Case, VA requires current information on 
dependency status to pay additional compensation on account 
of such dependents.  Without current dependency information, 
VA would have no way of knowing if the veteran had divorced, 
remarried, or if his spouse had passed away.  At the time the 
veteran's compensation benefits were again increased to 
100 percent, he had been in receipt of no amount of 
compensation for approximately four years.  

As indicated in the governing law and regulation, the 
effective date for payment of additional compensation on 
account of a dependent is payable from the same effective 
date as the rating increase which qualifies payment of this 
additional benefit, but only if proof of dependency is 
received within one year from the date of notification of 
such rating.  The veteran was fully informed of his 
requirement to provide evidence of dependency, and provided 
the proper form for return to VA.  He did not do so within 
one year.  Accordingly, the effective date for additional 
compensation on account of his dependent spouse is the date 
of receipt of that evidence, which in this case was 2 
February 2004.  In accordance with 38 U.S.C.A. § 5111(a), the 
actual increase in the award does not become actually payable 
until the first day of the month following the month in which 
the increased award became effective; 1 March 2004.  




ORDER


Entitlement to an effective date earlier than 1 March 2004 
for the payment of additional compensation for a dependent 
spouse is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


